Exhibit 10.23

 

SEAGATE TECHNOLOGY

ANNUAL INCENTIVE BONUS PLAN

 

Adopted September 25, 2003

 

Seagate Technology, an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Company”), established the Seagate
Technology Annual Incentive Bonus Plan (the “Plan”), effective as of June 28,
2003, subject to approval of the Plan by the shareholders of the Company. The
objectives of the Plan are to motivate and reward the Company’s executive
officers to produce results that increase shareholder value and to encourage
individual and team behavior that helps the Company achieve both short and
long-term corporate objectives.

 

ARTICLE I.

DEFINITIONS

 

Section 1.1—Base Compensation. “Base Compensation,” with respect to a fiscal
year, shall mean the Participant’s rate of annual base salary as in effect as of
the last day of such fiscal year and shall exclude moving expenses, bonus pay
and other payments which are not considered part of annual base salary.

 

Section 1.2—Board. “Board” shall mean the Board of Directors of the Company.

 

Section 1.3—Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended. Any reference to a section of the Code herein shall be deemed to
include a reference to the regulations promulgated under such section.

 



--------------------------------------------------------------------------------

Exhibit 10.23 (Cont.)

 

Section 1.4—Committee. “Committee” shall mean the Special Compensation Committee
of the Board described in Section 6.1.

 

Section 1.5—Disability. “Disability” shall mean a permanent and total
disability, within the meaning of Section 22(e)(3) of the Code.

 

Section 1.6—Executive Officer. “Executive Officer” shall mean a person who is
subject to Section 16(a) of the Securities Exchange Act of 1934, as amended.

 

Section 1.7—Participant. “Participant” shall mean, with respect to any fiscal
year during the term of the Plan, an Executive Officer selected by the Committee
to participate in the Plan in accordance with Section 2.2 hereof.

 

ARTICLE II.

BONUS AWARDS

 

Section 2.1—Performance Targets. A Participant shall be eligible to earn a bonus
award under the Plan based on the achievement of performance targets by the
Company, as determined by the Committee for each fiscal year of the Company. The
performance targets for a fiscal year shall be based on the following objective
business criteria and measured against past Company performance, as the
Committee determines: (a) pre-tax income; (b) operating income; (c) net
earnings; (d) net income; (e) cash flow; (f) earnings per share; (g) return on
equity; (h) return on invested capital or assets; (i) cost reductions or
savings; (j) funds from operations; (k) appreciation in the fair market value of
the Company’s stock; (l) earnings before any one or more of the following items:
interest, taxes, depreciation or amortization; or (m) implementation of our
critical processes or projects.

 

2



--------------------------------------------------------------------------------

Exhibit 10.23 (Cont.)

 

Section 2.2—Bonus Awards. Each individual who (a) is an Executive Officer and
(b) who is selected by the Committee to participate in the Plan with respect to
such fiscal year, shall be eligible for a bonus award with respect to such
fiscal year under this Section 2.2. The Committee shall establish objectively
determinable performance targets with respect to such Participant under this
Section 2.2 for such fiscal year, which shall be based on the business criteria
set forth in Section 2.1. Achievement of specified levels of the performance
target will result in a bonus award to such Participant equal to a fixed dollar
amount or a percentage of Base Compensation, as determined by the Committee;
provided, however, that the maximum bonus award payable to any Participant with
respect to any fiscal year of the Company shall not exceed $5,000,000. The
Committee shall establish such specified levels of the performance target and
the bonus award to be paid at each such specified level. Prior to the payment of
a bonus award, the Committee shall certify in writing the level of performance
attained by the Company for the fiscal year to which such bonus award relates.
The Committee shall have no discretion to increase the amount of a Participant’s
maximum bonus award but the Committee shall have unlimited discretion to reduce
the amount of a Participant’s bonus award that would otherwise be payable to the
Participant upon the achievement of specified levels of the performance target.

 

ARTICLE III.

PAYMENT OF BONUS AWARD

 

Section 3.1—Form of Payment. Each Participant’s bonus award shall be paid in
cash.

 

Section 3.2—Timing of Payment. Unless otherwise directed by the Committee or
unless a Participant has properly elected to defer all or part of a bonus award
under a deferred compensation plan sponsored by the Company, each bonus award
shall be paid within 70 days after the end of the fiscal year to which such
bonus award relates.

 

3



--------------------------------------------------------------------------------

Exhibit 10.23 (Cont.)

 

ARTICLE IV.

SECTION 162(m)

 

Section 4.1—Qualified Performance Based Compensation. Except as set forth in the
final sentence of Article V, Bonus awards are intended to qualify as
“performance-based compensation,” within the meaning of Section 162(m)(4)(C) of
the Code and the Committee shall take such actions as are consistent with the
terms of the Plan to ensure that such bonus award will so qualify.

 

Section 4.2—Performance Goals. With respect to any bonus award that qualifies as
“performance-based compensation,” within the meaning of Section 162(m)(4)(C) of
the Code, any of the performance targets described in Section 2.1, if applicable
to such bonus award, shall be established in writing by the Committee not later
than 90 days after the commencement of the period of service to which the
performance targets relate, provided that the outcome is substantially uncertain
at the time the Committee actually establishes the performance targets; and,
provided, further, that in no event shall the performance targets be established
after 25% of the period of service (as scheduled in good faith at the time the
performance targets are established) has elapsed. No bonus award which is
intended to qualify as “performance-based compensation,” within the meaning of
Section 162(m)(4)(C) of the Code, shall be paid to a Participant unless and
until the Committee makes a certification in writing with respect to the level
of performance attained by the Company for the fiscal year to which such bonus
award relates, as required by Section 162(m) of the Code, and the regulations
promulgated thereunder.

 

4



--------------------------------------------------------------------------------

Exhibit 10.23 (Cont.)

 

ARTICLE V.

TERMINATIONS

 

A Participant who, whether voluntarily or involuntarily, is terminated, demoted,
transferred or otherwise ceases to be an Executive Officer at any time during a
fiscal year shall not be eligible to receive a partial fiscal year bonus award;
provided, however, that if a participant has executed an individually negotiated
employment contract or agreement with the Company providing otherwise, such
Participant’s entitlement to a bonus award for such fiscal year shall be
governed by the terms of the individually negotiated employment contract or
agreement.

 

Notwithstanding the terms of the previous paragraph, in the event of a
Participant’s death or Disability, or in the event of a change in ownership or
control, the Committee may, in its sole discretion, provide partial fiscal year
bonus awards to affected Participants.

 

ARTICLE VI.

ADMINISTRATION

 

Section 6.1—Special Compensation Committee. The Special Compensation Committee
(referred to herein as the “Committee”) shall consist solely of two or more
members of the Board who are “outside directors,” within the meaning of Section
162(m) of the Code, and the regulations promulgated thereunder.

 

Section 6.2—Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan, and to
adopt such rules for the administration, interpretation and application of the
Plan as are consistent therewith and to interpret, amend or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee or the Board in good faith shall be final and binding upon all
parties.

 

5



--------------------------------------------------------------------------------

Exhibit 10.23 (Cont.)

 

ARTICLE VII.

OTHER PROVISIONS

 

Section 7.1—Amendment, Suspension or Termination of the Plan. This Plan does not
constitute a promise to pay and may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the Board.
However, to the extent required by Section 162(m) with respect to bonus awards
which the Committee determines should qualify as “performance-based
compensation” as described in Section 162(m)(4)(C) of the Code and except as
otherwise provided in Section 2.3, no action of the Board may modify the
performance targets described in Sections 2.1 if applicable to such bonus
awards.

 

Section 7.2—Approval of Plan by Shareholders. The Plan shall be submitted for
the approval of the Company’s shareholders at the 2003 Annual Meeting of
Shareholders. In the event that the Plan is not so approved, no bonus award
shall be payable under the Plan, and the Plan shall terminate and shall be null
and void in its entirety.

 

Section 7.4—Miscellaneous.

 

(a) The Company shall deduct all federal, state and local taxes required by law
or Company policy from any bonus paid to a Participant hereunder.

 

(b) In no event shall the Company be obligated to pay to any Participant a bonus
award for a fiscal year by reason of the Company’s payment of a bonus to such
Participant in any other fiscal year.

 

6



--------------------------------------------------------------------------------

Exhibit 10.23 (Cont.)

 

(c) The rights of Participants under the Plan shall be unfunded and unsecured.
Amounts payable under the Plan are not and will not be transferred into a trust
or otherwise set aside. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any bonus under the Plan.

 

(d) The Company intends that certain bonus awards payable under the Plan shall
satisfy and shall be interpreted in a manner that satisfies any applicable
requirements as qualified “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code. To the extent bonus awards under the Plan are
intended to qualify as “performance-based compensation,” within the meaning of
Section 162(m)(4)(C) of the Code, any provision, application or interpretation
of the Plan that is inconsistent with this intent shall be disregarded with
respect to bonus awards intended to qualify as “performance-based compensation,”
within the meaning of Section 162(m)(4)(C) of the Code.

 

(e) Nothing contained herein shall be construed as a contract of employment or
deemed to give any Participant the right to be retained in the employ of the
Company, or to interfere with the rights of the Company to discharge any
individual at any time, with or without cause, for any reason or no reason, and
with or without notice except as may be otherwise agreed in writing.

 

(f) No rights of any Participant to payments of any amounts under the Plan shall
be sold, exchanged, transferred, assigned, pledged, hypothecated or otherwise
disposed of other than by will or by laws of descent and distribution, and any
such purported sale, exchange, transfer, assignment, pledge, hypothecation or
disposition shall be void.

 

(g) Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.

 

(h) The Plan and the rights and obligations of the parties to the Plan shall be
governed by, and construed and interpreted in accordance with, the law of the
State of California (without regard to principles of conflicts of law).

 

7